Citation Nr: 1336454	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

The Board finds that remand is required because the most recent VA psychiatric examination of record, conducted in September 2012, was wholly inadequate and failed to include any mental status findings or objective analysis as to the severity of the Veteran's PTSD.  As the Veteran contends that he is unemployable due primarily to his PTSD, the current severity of his disorder is central to the resolution of his TDIU claim.  An assessment without a discussion and analysis of the mental status findings is not sufficient.  

In this regard, the Board notes that on prior VA examinations in March 2007, November 2008, and July 2009, there was no impairment of thought processes or communication, inappropriate behavior or obsessive or ritualistic behavior.  The Veteran was well oriented, denied any delusions, hallucinations, suicidal or homicidal ideations, and did not display any irrelevant, illogical or obscure speech.  On the July 2009 examination, he reported mild panic attacks once or twice a month, occasional mild short-term memory problems which did not affect work or marital relationships, and was able to maintain minimal personal hygiene and other basic activities of daily living.  He also reported mild impaired impulse control manifested by losing his temper and yelling, but denied any violence (Veteran previously denied any of the latter symptoms).  The Global Assessment of Functioning (GAF) scores ranged from 54 to 61.  

However, on the September 2012 examination, the Veteran endorsed nearly every single criterion for PTSD, including loss of short- and long-term memory with retention of only highly learned material, near-continuous panic or depression affecting the ability to function independently, impaired judgment and abstract thinking, suicidal ideations, impaired impulse control with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, and disorientation to time or place.  The report did not include any mental status findings or any discussion of the severity of the Veteran's symptoms.  The examiner indicated that the Veteran's PTSD was consistent with occupational and social impairment with reduced reliability and productivity, and opined that he had moderate impairment and symptoms with occasional panic.  The GAF score was 51.  

While the RO recognized the inconsistency between the Veteran's reported symptoms and the examiner's assessment, and returned the file for additional clarification, the addendum report, dated in January 2013, was similarly inadequate and provided only a conclusory statement that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  There was no discussion of the clinical findings or analysis for the rendered opinion.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Under the circumstances, the Board finds that a more current, comprehensive psychiatric examination that includes mental status findings and a discussion as to the severity of the Veteran's PTSD, must be undertaken prior to appellate review.  

Finally, the Board notes that while the Veteran reported on VA examination in September 2012, that he was no longer receiving psychiatric outpatient treatment, the AMC must ensure that all pertinent VA treatment records have been obtained and associated with the claims file.  Therefore, the Veteran should be asked to provide information concerning any treatment that he has received since his retirement in December 2008 and, if appropriate, authorization to obtain those records.  Thereafter, all outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all of the Veteran's psychiatric outpatient records (Private and VA) since January 1, 2009, and any cardiovascular treatment records since March 2012 (date of most recent records in Virtual VA), and associate them with the claims folder.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be conducted.  The examiner provide a response to the following:  

a)  Provide a detailed description of the Veteran's psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from his PTSD.  

b)  The examiner is specifically requested to include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's PTSD, and an explanation of what the assigned score represents.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

